Citation Nr: 1540099	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-39 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sacroiliac joint disorder to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1977 to June 1980 and from October 1980 to November 1991.  The Veteran was awarded the Parachutist Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for sacroiliac joint degenerative joint disease.  In June 2014, the Board denied service connection for sacroiliac degenerative joint disease.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In May 2015, the Court granted the Parties' Joint Motion for Remand; vacated the June 2014 Board decision; and remanded the Veteran's appeal to the Board.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In May 2015, the Court granted the Parties' Joint Motion for Remand; vacated the June 2014 Board decision denying service connection for sacroiliac joint degenerative joint disease; and remanded that issue to the Board for additional action.  The Joint Motion for Remand conveys that the Veteran should be afforded an additional VA spine examination which addresses "whether it is at least as likely as not that Appellant's claimed low back disability is related to his many parachute jumps during service." The Board has no discretion and must remand the instant appeal for compliance with the Court's May 2015 Order granting the Parties' Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425   (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Clinical documentation dated after June 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his sacroiliac joint disorder after June 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record, including that pertaining to treatment of the Veteran after June 2013.  

3.  Schedule the Veteran for a VA examination in order to assist in determining the nature and etiology of his sacroiliac joint disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified sacroiliac joint disorder had its onset during active service; is etiologically related to the Veteran's multiple in-service parachute jumps; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of service connection for a sacroiliac joint disorder to include degenerative joint disease.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

